— Proceeding pursuant to CPLR article 78 to review a determination of respondent dated June 3, 1983, which, after a hearing, found petitioner in violation of the Alcoholic Beverage Control Law and the Rules of the State Liquor Authority and assessed a penalty of cancellation of petitioner’s liquor license and forfeiture of petitioner’s $1,000 bond. U Determination confirmed and proceeding dismissed on the merits, with costs (see Matter of Dumbarton Oaks Rest. & Bar v New York State Liq. Auth., 58 NY2d 89). Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.